Exhibit 10.2

GULFPORT ENERGY CORPORATION

2020 INCENTIVE PLAN

2020 CASH AWARD

THIS AGREEMEMT (this “Agreement”), is effective as of             , 2020 (the
“Grant Date”), by and between Gulfport Energy Corporation, a Delaware
corporation (the “Company”), and              (“Employee”).

The Company has adopted the Gulfport Energy, Inc. 2020 Incentive Plan (the
“Plan”), by this reference made a part hereof, for the benefit of eligible
employees of the Company and any Related Company.

Pursuant to the Plan, the Administrator, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the Standard Award and
Incentive Award provided herein in order to provide Employee with the potential
to earn additional remuneration for services rendered, to encourage Employee to
remain in the employ of the Company or a Related Company and to increase
Employee’s personal interest in the continued success and progress of the
Company.

The Company and Employee therefore agree as follows:

1.     Definitions. The parties understand and agree that capitalized terms used
and not otherwise defined herein shall have the meaning ascribed thereto in the
Plan, it being understood that certain capitalized terms used herein are defined
in Schedule II below.

2.    Grant of Standard Award. Pursuant to the Plan and subject further to the
terms and conditions hereinafter set forth, including forfeiture and repayment,
the Company hereby grants to Employee a $             Standard Award (the
“Standard Cash Amount”) pursuant to the Plan. The Standard Cash Amount (less any
tax withholding under Section 7 below) shall be paid to Employee as soon as
practicable after the date hereof (the “Standard Cash Payment Date”), but in no
event later than close of the first full payroll period of the Company that
occurs after the date hereof, it being understood that Employee shall be
obligated to repay such Standard Cash Amount to the Company if his or her
Nonqualified Termination occurs on or after the Standard Cash Payment Date and
prior to the earlier of the first anniversary of the Grant Date or the
occurrence of a Change in Control (the “Clawback Period”).

3.    Grant of Incentive Award. Pursuant to the Plan and subject further to the
terms and conditions hereinafter set forth, including forfeiture, the Company
hereby grants to Employee a $             Incentive Award (the “Target Incentive
Amount”), as such amount may be adjusted hereunder (the “Final Incentive
Amount”). The Incentive Award is being granted to Employee effective as of the
Grant Date, and shall vest (as the Final Incentive Amount) or be forfeited in
accordance with (and otherwise be subject to) the provisions of this Agreement.

4.     Vesting, Forfeiture and Repayment. The Standard Award and Incentive Award
shall be subject to repayment and forfeiture conditions, as applicable, with
respect to Employee during the Restricted Periods that shall apply as follows:

(a)    Standard Award. The Restricted Period with respect to the Standard Award
shall apply from the Grant Date until the expiration of the Clawback Period. If
Employee remains continuously employed by the Company or a Related Company from
the Grant Date through the end of such Restricted Period (“Continuous
Employment”), or if Employee incurs a Qualified Termination during such
Restricted Period, Employee shall remain entitled to receive and retain the
Standard Cash Amount and the repayment obligations applicable thereto under
Section 2 above will become null and void and of no further effect. If Employee
incurs a Nonqualified Termination during such Restricted Period, Employee shall
forfeit all rights to receive and retain the Standard Cash Amount and the
repayment obligations under Section 2 above will apply for periods on and after
the Standard Cash Payment Date.



--------------------------------------------------------------------------------

(b)    Incentive Award.

(i)    In General. Three separate Restricted Periods shall apply with respect to
the Incentive Award, such that, in the event Qualified Performance is attained
pursuant to Section 4(b)(iii) below, one-third of the Final Incentive Amount, if
any (each one-third portion being an “Incentive Tranche Amount”), shall be
subject to each of the aforementioned three Restricted Periods. These three
separate Restricted Periods (each a “Subject Restricted Period”) shall apply,
respectively, during the periods from the Grant Date until: (A) December 31,
2020, (B) December 31, 2021 and (C) December 31, 2022. If Employee remains in
Continuous Employment throughout the applicable Subject Restricted Period, and
Qualified Performance is attained, Employee shall be entitled to receive payment
of the Incentive Tranche Amount that relates to such Subject Restricted Period.
If Employee incurs a Nonqualified Termination during a Subject Restricted
Period, Employee shall forfeit all rights to receive any payment of the
Incentive Tranche Amount that relates to such Subject Restricted Period,
regardless of whether Qualified Performance is attained.

(ii)    Qualified Termination.

(A)    If, prior to a Change in Control, Employee incurs a Qualified Termination
during a Subject Restricted Period, then (1) such Subject Restricted Period
shall be deemed to end as of the date of such Qualified Termination, (2) to the
extent the Qualified Termination occurs prior December 31, 2020, the Performance
Period shall be deemed to end as of the date of such Qualified Termination, and
(3) subject to the attainment of Qualified Performance based on the truncated
Performance Period described above (and appropriately adjusted Performance
Factors), if applicable, Employee shall receive a pro-rated portion of the
Incentive Tranche Amount that relates to such Subject Restricted Period (each, a
“Pro-Rata Tranche Amount”) and the remainder of such Incentive Tranche Amount
shall be forfeited. Each such Pro-Rata Tranche Amount shall be equal to the
related Incentive Tranche Amount multiplied by a fraction, (x) the numerator of
which is the number of days during the applicable Subject Restricted Period that
elapsed prior to Employee’s Qualified Termination, and (y) the denominator of
which is the total number of days during such Subject Restricted Period.

(B)    If, on or during the 24-month period after a Change in Control, Employee
incurs a Qualified Termination during a Subject Restricted Period, then (1) such
Subject Restricted Period shall be deemed to end as of the date of such
Qualified Termination, (2) to the extent the Qualified Termination and such
Change in Control occur prior December 31, 2020, the Performance Period shall be
deemed to end as of the date of such Qualified Termination or Change in Control
(based on which date yields the highest level of Qualifying Performance as the
case may be), and (3) subject to the attainment of Qualified Performance based
on the truncated Performance Period described above (and appropriately adjusted
Performance Factors), if applicable, Employee shall receive a the Incentive
Tranche Amount that relates to such Subject Restricted Period (without any
pro-rated reduction thereto).

(iii)    Qualified Performance. Notwithstanding Employee’s Continuous Service or
Qualified Termination, as applicable, the vesting or forfeiture of the Incentive
Award shall be preconditioned on the attainment of the Performance Target at a
level that equal or exceeds the Threshold Achievement level for the applicable

 

2



--------------------------------------------------------------------------------

Performance Period (“Qualified Performance”) as described in Schedule I and
determined pursuant to Section 5 below. If Qualified Performance is not
attained, then the entire Incentive Award shall be forfeited regardless of
whether Employee remains in Continuous Employment throughout the applicable
Subject Restricted Period or incurs a Qualified Termination. For the avoidance
of doubt, if Qualified Performance is attained at a level that does not equal or
exceed the Target Achievement level as described in Schedule I and determined
pursuant to Section 5 below, then vesting and payout of the Incentive Award will
be limited to the portion of the Incentive Award based on the liner
interpolation described in Schedule I.

5.    Certification of Incentive Award Performance. Except as otherwise provided
in Section 6(c)(i) below:

(a)    Performance Target Certification. The level of attainment of the
Performance Target shall be determined and certified in writing by the
Administrator as soon as practicable after the end of the Performance Period
described in Schedule I, but in no event later than 30 days after the end of
such Performance Period; and

(b)    Final Incentive Amount Certification. In connection with the
aforementioned determinations and certifications, the Administrator also shall
determine and certify the Final Incentive Amount that shall apply to Employee
for purposes of this Agreement, which Final Incentive Amount may be adjusted in
good faith by the Administrator in its discretion and pursuant to the Plan;
provided that, Qualified Performance is attained, and Employee has not
previously forfeited his or her rights to receive any payment of the Incentive
Award.

6.    Incentive Award Payments.

(a)    In General. With respect to any Incentive Tranche Amount that vests
pursuant to Section 4(b)(i) above, such Incentive Tranche Amount (less any tax
withholding under Section 7 below) shall be paid to Employee as soon as
practicable following the close of the Subject Restricted Period that relates to
such Incentive Tranche Amount, but in no event more than 30 days after the close
of such Subject Restricted Period.

(b)    Qualified Termination.

(i)    In the event Employee incurs a Qualified Termination pursuant to
Section 4(b)(ii)(A) above, then any and all unpaid Pro-Rata Tranche Amounts
(less any tax withholding under Section 7 below) shall be paid to Employee in a
lump sum as soon as practicable following, but in no event more than 30 days
after such Qualified Termination.

(ii)    In the event Employee incurs a Qualified Termination pursuant to
Section 4(b)(ii)(B) above, then any and all unpaid Incentive Tranche Amounts
(less any tax withholding under Section 7 below) shall be paid to Employee in a
lump sum as soon as practicable following, but in no event more than 30 days
after such Qualified Termination.

7.     Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local, foreign or other taxes of any
kind that are required to be withheld pursuant to any applicable law or
regulation.

8.     Non-Assignability. Except as expressly provided herein, neither this
Agreement nor any rights thereunder shall be transferable (voluntarily or
involuntarily) other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or the rules thereunder (a
“QDRO”), and this Agreement and such rights may not otherwise be assigned,
pledged, hypothecated or otherwise disposed of and shall not be subject to
execution, attachment or similar process.

 

3



--------------------------------------------------------------------------------

9.     Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Administrator thereunder. All decisions of the
Administrator upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the paragraphs of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof. Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

10.     Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Delaware without giving effect to its conflict of
law principles. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions of the Agreement will remain
fully effective and enforceable.

11.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

12.     Entire Agreement; Amendment. This Agreement, together with any schedules
and any other writings referred to herein or delivered pursuant hereto,
evidences the Standard Award and Incentive Award granted hereunder, and
represents entire agreement between the parties hereto, which shall be subject
to the restrictions, terms and conditions hereof, and replaces and makes null
and void any prior agreements, oral or written with respect to the subject
matter hereof. To the fullest extent provided by applicable law, this Agreement
may only be amended, modified and supplemented by written instrument that is
signed by the parties hereto; provided that, the Administrator may amend this
Agreement to the extent such Amendment shall not impair Employee’s rights
hereunder.

13.     Notices. Any notice required under this Agreement to be given or
delivered to the Company must be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Employee must be in writing and addressed to
Employee at the address he or she designates in writing to the Company. All
notices will be deemed to have been given or delivered (i) upon personal
delivery, (ii) five days after deposit in the United States mails by certified
or registered mail (return receipt requested), (iii) two business days after
deposit with any return receipt express courier (prepaid), or (iv) one business
day after transmission by facsimile.

14.     Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects the restrictions, terms and conditions set forth in this
Agreement shall remain in full force and effect; provided, however, that if any
such provision may be made enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be enforceable to the
maximum extent permitted by applicable law.

15.     Unfunded Awards. The Award made under this Agreement constitutes
unfunded and unsecured obligations and rights to provide or receive compensation
in accordance with the provisions hereof, and to the extent that Employee
acquires a right to receive compensation from the Company or a Related Company
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Related Company.

 

4



--------------------------------------------------------------------------------

16.     Code Section 409A. Payments under this Agreement are designed to be made
in a manner that is exempt from Code Section 409A as a “short-term deferral,”
and the provisions of this Agreement will be administered, interpreted and
construed accordingly (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed).

17.    Excise Taxes. Subject to the provisions of any employment agreement and
notwithstanding anything to the contrary in this Agreement, if Employee is a
“disqualified individual” (as defined in Code Section 280G(c)), and the payments
and benefits provided for under this Agreement, together with any other payments
and benefits which Employee has the right to receive from the Company or any
Related Company or any party to a transaction with the Company any Related
Company, would constitute a “parachute payment” (as defined in Code
Section 280G(b)(2)), then the payments and benefits provided for under this
Agreement shall be either (a) reduced (but not below zero) so that the present
value of such total amounts and benefits received by Employee from the Company
and any Related Company will be one dollar ($1.00) less than three times
Employee’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by Employee shall be subject to
the excise tax imposed by Code Section 4999 or (b) paid in full, whichever
produces the better net after-tax position to Employee (taking into account any
applicable excise tax under Code Section 4999 and any other applicable taxes).
The reduction of payments and benefits hereunder, if applicable, shall be made
by reducing payments or benefits to be paid hereunder in the order in which such
payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time). The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by a nationally
recognized accounting firm selected by the Company. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
any Related Company) used in determining if a parachute payment exists, exceeds
one dollar ($1.00) less than three times Employee’s base amount, then Employee
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. For the avoidance of doubt, if any employment
agreement contains specific provisions relating to Code Section 280G and Code
Section 4999, then this Section 18 shall not apply to the Standard Award or
Incentive Award.

18.    Rules by Administrator. The rights of Employee and obligations of the
Company hereunder shall be subject to such reasonable rules and regulations as
the Administrator may adopt from time to time hereafter.

19.    Duplicate Originals. The Company and Employee may execute any number of
copies of this Agreement. Each executed copy shall be an original, but all of
them together represent the same agreement.

20.    Employee Acceptance. Employee shall signify his or her acceptance of the
terms and conditions of this Agreement by executing this Agreement and returning
an executed copy to the Company.

 

GULFPORT ENERGY CORPORATION, a Delaware corporation

By:  

 

Name:   Title:   ACCEPTED:  

 

Employee  

 

5



--------------------------------------------------------------------------------

SCHEDULE I

GULFPORT ENERGY CORPORATION

PERFORMANCE MEASURES FOR THE INCENTIVE AWARD

The Administrator has determined and specifies that the following Performance
Period, Performance Factors and Performance Targets, shall be applied with
respect to the Incentive Award:

1.    Performance Period. The Performance Period applicable to the Incentive
Award shall be the one-year period beginning on January 1, 2020 and ending on
December 31, 2020.

2.    Performance Factors. The Performance Factors applicable to the Incentive
Award shall be based on the following operational and financial metrics that
relate to the Company:

 

  •  

Operated LOE per Mcfe ($/Mcfe) (“O-LOE”). Operated lease operating expenses
(LOE) incurred divided by total operated net production for the Performance
Period.

 

  •  

Cash G&A Excluding Bonuses per Mcfe ($/Mcfe) (“Cash G&A – EB”). Total
non-recurring cash G&A before capitalization incurred excluding bonuses incurred
in quarter/year divided by total operated net production for the Performance
Period.

 

  •  

Free Cash Flow ($ MM). Free cash flow for the Performance Period calculated
using operating free cash flow (pre-working capital) less incurred capitalized
G&A, incurred capitalized interest, and incurred capitalized expenditures.

 

  •  

Gathering and Processing and Differential ($/Mcfe) (“GPD”). Gathering,
processing and compression charges for the Performance Period per Mcfe plus
average differential per Mcfe using settled strip (Nymex Strip for gas, WTI for
oil, 35% of WTI for NGL) weighted average by projected production.

 

  •  

ESG. Total reportable safety incidents and spills for the Performance Period.

 

  •  

Strategic Initiatives. Successful financing solution completed during
Performance Period for duration less than 1 year or extension of credit facility
for more than 1 or 2 years.

 

     Weight   Threshold
Achievement
50% Factor    Target
Achievement
100% Factor    Maximum
Achievement
200% Factor

O-LOE

     15%   $0.16    $0.15    0.13

Cash G&A – EB

     15%   $0.15    $0.14    0.12

Free Cash Flow

     15%   >$0    $2    $15

GPD

     15%   $1.39    $1.31    $1.24

ESG

   - 10%


- 10%

  - 12 Incidents


- 20 Spills

   - 11 Incidents


- 18 Spills

   - 9 Incidents


- 16 Spills

Strategic Initiatives

     20%   < 1 Year    1 Year    > 2 Years

3.    Performance Targets. The Performance Targets applicable to the Incentive
Award shall be based on multiplying the weighted portion of the Target Incentive
Amount by the above 50% Factor, 100% Factor or 200% Factor that applies
respectively to Threshold Achievement, Target Achievement and Maximum
Achievement, it being understood that (i) linear interpolation shall apply when
the level of performance is between Threshold Achievement and Target Achievement
on the one hand or Target Achievement and Maximum Achievement on the other hand
(and rounded up to the next cent (1¢) if applicable), and (ii) such weighted
portion of the Target Incentive Amount will equal $0 if the relevant level of
performance is below Threshold Achievement. The sum of each weighted portion of
the Target Incentive Amount determined pursuant to the preceding sentence will
be deemed to equal the “Tentative Incentive Amount” which may be adjusted in
connection with the TSR determinations set forth below.

 

S/I-1



--------------------------------------------------------------------------------

4.    TSR Adjustment. The Tentative Incentive Amount may be subject to
adjustment depending on the TSR (as defined below) of the Company relative to
the TSR of the Peer Companies (as defined below) for the Performance Period.

(a)    “Peer Companies” means the companies listed at the end of this Schedule
I. Any of the Peer Companies that cease to be publicly traded on a recognized
stock exchange during the Performance Period will be removed from the Peer
Companies for the Performance Period. No companies may be added to the Peer
Companies for the Performance Period. Any Peer Company that files for bankruptcy
during the Performance Period will remain in the peer group and will be deemed
to have a TSR of negative 100% for purposes of determining the relative TSR
ranking as described below.

(b)    “TSR” means, with respect to the Company or a Peer Company, total
shareholder return, which will be the result of the average closing price on the
relevant United States stock market (NYSE or NASDAQ) for the 20 trading days
ending at the end of the Performance Period (the “Ending Price”), minus the
average closing price on the relevant United States stock market (NYSE or
NASDAQ) for the 20 trading days ending on the first day of the Performance
Period (the “Beginning Price”), plus dividends (cash or stock based on
ex-dividend date) paid per share of common stock during the Performance Period,
divided by the Beginning Price.

Expressed as a formula, the foregoing TSR definition is as follows:

 

TSR for the

Performance

Period

  =  

((Ending Price – Beginning Price)

+ dividends per share paid)

÷ Beginning Price

(c)    TSR Determinations. Following the close of the Performance Period, the
Peer Companies and the Company shall be ranked together based on their TSR for
the Performance Period from the highest TSR being number 1 to the lowest TSR
being the number of Peer Companies, including the Company. Based on the
Company’s relative TSR rank among the Peer Companies for the Performance Period,
the Administrator shall determine and certify whether Qualifying Performance is
attained with respect to the Incentive Award.

(d)    TSR Adjustment Methodology. The Tentative Incentive Amount shall be
adjusted as follows:

 

  •  

If the Company is ranked at or higher than the 75th percentile of the Peer
Companies, the Tentative Incentive Amount shall be increased by 25% (and rounded
up to the next cent (1¢) if applicable);

 

  •  

If the Company is ranked below the 25th percentile of the Peer Companies, the
Tentative Incentive Amount shall be decreased by 25% (and rounded up to the next
cent (1¢) if applicable); and

 

  •  

If the Company is ranked below the 75th percentile and at or above the 25th
percentile of the Peer Companies, the Tentative Incentive Amount shall neither
be increased nor decreased.

 

S/I-2



--------------------------------------------------------------------------------

(e)    Peer Company Listing. The following companies comprise the Peer Companies
for the Performance Period:

 

Antero Resources Corporation   Berry Petroleum Corporation   Cabot Oil & Gas
Corporation Carrizo Oil & Gas, Inc.   Chaparral Energy, Inc.   Chesapeake Energy
Corporation CNX Resources Corporation   Comstock Resources, Inc.   Eclipse
Resources Corporation EQT Corporation   Extraction Oil & Gas, Inc.   Laredo
Petroleum, Inc. Magnolia Oil & Gas Corporation   Matador Resources Company   PDC
Energy Inc. QEP Resources, Inc.   Range Resources Corporation   Roan Resources,
Inc. SM Energy Company   Southwestern Energy Company   SRC Energy Inc.

 

S/I-3



--------------------------------------------------------------------------------

SCHEDULE II

OTHER DEFINITIONS

 

(a)

“Cause” means (i) with respect to any Employee who is a party to an Employment
Agreement and which Employment Agreement provides for a definition of Good
Reason, as defined therein; and (ii) with respect to all other Employees,
(i) the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving wilful
malfeasance or material fiduciary breach with respect to the Company or a
Related Company; (ii) conduct tending to bring the Company into substantial
public disgrace or disrepute; (iii) gross negligence or wilful misconduct with
respect to the Company or a Related Company; or (iv) material violation of state
or federal securities laws. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to whether an
Employee has been discharged for Cause.

 

(b)

“Disability” means Employee’s inability to substantially perform his or her
duties to the Company or any Related Company by reason of a medically
determinable physical or mental impairment that is expected to last for a period
of six months or longer or to result in death. The Administrator will determine
whether an individual has a Disability under procedures established by the
Administrator. The Administrator may rely on any determination that an Employee
is disabled for purposes of benefits under any long-term disability plan
maintained by the Company or any Related Company in which a Participant
participates.

 

(c)

“Good Reason” means (i) with respect to any Employee who is a party to an
Employment Agreement and which Employment Agreement provides for a definition of
Good Reason, as defined therein; and (ii) with respect to all other Employees,
the occurrence of one of the following events, (a) elimination of Employee’s job
position or material reduction in duties and/or reassignment of Employee to a
new position of materially less authority; or (b) a material reduction in
Employee’s base salary; provided that, in the case of this clause (ii), Employee
will not be deemed to have terminated for Good Reason unless (A) Employee
provides written notice to the Company of the existence of one of the conditions
described in clause (a) or (b) within ninety (90) days after Employee has
knowledge of the initial existence of the condition, (B) the Company fails to
remedy the condition so identified within thirty (30) days after receipt of such
notice (if capable of correction), (C) Employee provides a notice of termination
to the Company within thirty (30) days of the expiration of the Company’s period
to remedy the condition specifying an effective date for Employee’s termination,
and (D) the effective date of Employee’s termination of employment is within
ninety (90) days after Employee provides written notice to the Company of the
existence of the condition referred to in clause (A).

 

(d)

“Employment Agreement” means the applicable written employment agreement between
Employee and the Company or any Related Company as such agreement is in effect
as of the Grant Date.

 

(e)

“Nonqualified Termination” means Employee’s termination of employment with the
Company or any Related Company for reasons that do not constitute a Qualifying
Termination.

 

(f)

“Qualified Termination” means Employee’s termination of employment with the
Company due to (i) the Company’s or Related Company’s termination of Employee
without Cause, (ii) Employee’s voluntary termination of his or her employment
with the Company or Related Company for Good Reason, or (iii) Employee’s death.

 

(g)

“Related Company” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in Code
Sections 424(e) and (f), respectively.

 

S/II-1